        Case 1:11-cr-01032-PAE Document 2590 Filed 02/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   11 Cr. 1032-74 (PAE)
                        -v-
                                                                          ORDER
 ANDY CIPRIAN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Andy Ciprian, regarding his

then-pending motion for compassionate release. The Court has resolved that motion, granting

Ciprian compassionate release, and so treats the letter as moot.

       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:11-cr-01032-PAE Document 2590 Filed 02/18/21 Page 2 of 4

  11-CR-1032-74 D&F
Case 1:11-cr-01032-PAE Document 2590 Filed 02/18/21 Page 3 of 4
Case 1:11-cr-01032-PAE Document 2590 Filed 02/18/21 Page 4 of 4
